t c memo united_states tax_court george h patton and felomina f patton petitioners v commissioner of internal revenue respondent docket no 16365-12l filed date george h patton and felomina f patton pro sese rebecca m clark for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of the determination by all statutory references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure rule all dollar amounts are rounded to the nearest dollar the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien filing respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion we will also consider whether petitioners should be required to pay a penalty under sec_6673 for taking frivolous positions or instituting or maintaining tax_court proceedings primarily for delay background the following facts are based on the parties’ pleadings and motion papers including attached exhibits and affidavits see rule b petitioners resided in michigan when they petitioned this court petitioners filed federal_income_tax returns for and but did not pay the full amounts of tax shown as due on those returns the irs assessed the unpaid portions of these self-reported tax_liabilities on date in an effort to collect the unpaid tax respondent sent petitioners letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioners timely submitted form request for a collection_due_process or equivalent_hearing seeking an installment_agreement and withdrawal of the notice of lien on date a settlement officer so from the irs appeals_office conducted a telephone cdp hearing with petitioners and determined that they qualified for an installment_agreement with monthly payments of dollar_figure petition- ers rejected this offer their principal contention was that the government --by which they apparently meant their local or county government in michigan--had destroyed their tax records by allowing water to trespass on their property beginning in this allegedly made it impossible for them to determine their correct federal tax_liabilities for the so was unpersuaded by petitioners’ arguments and on date the irs issued them a notice_of_determination concerning collection action s under sec_6320 and or sustaining the notice of tax_lien_filing petitioners have also argued that the government prevented them from keeping correct records they were forced by the government to file incorrect tax forms their due process rights have been abridged by government actions if they had been afforded equal protection under the law they would have been able to pay the correct_tax on time government action prevented them from participating in interstate commerce and then penalized them in violation of their first fifth and fourteenth amendment rights and the government has forced them into debt bondage in violation of the thirteenth amendment petitioners timely petitioned this court and on date respondent filed a motion for summary_judgment on date the court held a hearing on that motion and issued a bench opinion granting it in part the court found that the so had not abused his discretion in declining to offer petitioners a more generous installment_agreement in declining to withdraw the notice of tax_lien or in any other respect however the court concluded that the so had not adequate- ly considered petitioners’ challenge to their underlying tax_liabilities for the court remanded the case to the irs appeals_office for the sole purpose of considering that challenge we reminded petitioners that in presenting their arguments to appeals to dispute their underlying tax_liabilities they should not make any frivolous arguments or arguments that lack any basis in law or fact the court stated that the supplemental hearing should be held by date on date the so sent petitioners a letter proposing date as the date for the supplemental cdp hearing this letter included third- party information reports the irs had received regarding petitioners’ income for the letter invited petitioners to file amended returns for if they contended that the income they had reported on their original returns was incorrect on date petitioners sent the so a letter that again discussed the water trespass but failed to provide any information or docu- mentation regarding their tax_liabilities petitioners did not participate in the supplemental telephone cdp hearing scheduled for date on date the so sent petitioners a letter giving them an additional two weeks to supply information relevant to their tax_liabilities this letter advised that if petitioners supplied no information the so would resolve the case on the basis of information in the ad- ministrative file the so telephoned petitioners and left voice mail messages for them on december and to remind them of this deadline petitioners did not respond by that deadline and the so accordingly determined that the case should be closed on date the irs sent petitioners a supplemental notice_of_determination sustaining the notice of tax_lien_filing on date petitioners submitted to the court a letter that we filed as a motion for default and dismissal petitioners asserted that the tax_lien should be lifted and the case dismissed because the so did not hold a supplemen- tal hearing by date on date the court denied peti- tioners’ motion finding that respondent had complied with the spirit of the remand order by providing petitioners with at least two separate opportunities to supply additional documentation to determine their correct_tax liabilities for rather than take advantage of th ese opportunities we noted petitioners repeatedly refer to an illegal government trespass by their local_government and their resulting inability to determine their correct_tax liability these arguments are frivolous and must be rejected on date petitioners filed a motion for reconsideration of our date order which we denied on date on date petitioners filed a motion for reconsideration of our date order which we denied on date on date petitioners filed a motion for leave to file a response to our date order which we denied on date each of these motions advanced among others the contentions that their tax records had been destroyed by the government and that it was therefore impossible to calculate their tax_liabilities for on date respondent filed a second motion for summary_judgment in their response petitioners do not allege any facts or provide any documentation suggesting that the amounts of income they self-reported on their tax returns were incorrect instead petitioners seek to relitigate for the fifth time their contention that the tax_lien should be lifted because the so did not convene a supplemental cdp hearing by date and they con- tend in defiance of our prior warnings that the government has refused to abate its continuous trespass with water flowing in that the government stole petitioners’ confidence with lies and deceit that filled them with hope that the highway flooding would at any moment be abated and that they had been rendered unable to file a correct_tax because of rogue governments that ruin taxpayers a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 under rule the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a gen- uine dispute for trial rule d petitioners’ response alleges no dispute as to any material fact in light of respondent’s motion the attached exhibits and petitioners’ response thereto we conclude that no material facts are in dispute and that this case may be adjudicated summarily b the merits in our date bench opinion we held that the so did not abuse his discretion in declining to offer petitioners a more generous installment_agreement in declining to withdraw the notice of tax_lien or in any other respect the re- maining question which was the sole subject of the remand concerns petitioners’ challenge to their underlying tax_liabilities for on this point we re- view the commissioner’s determination de novo 114_tc_176 this court may consider a taxpayer’s challenge to his underlying tax lia- bility in a cdp case only if he properly raised that challenge at his cdp hearing see sec_301_6320-1 q a-f3 proced admin regs an issue is not properly raised at a cdp hearing if the taxpayer fails to request consideration of that issue or if he requests consideration but fails to present any evidence after being given a reasonable opportunity to do so id see 140_tc_173 this court and the irs clearly informed petitioners that in order to contest their tax_liabilities at the supplemental hearing they needed to file amended returns and submit documentation substantiating any revisions to the amounts reported on their original returns the so provided petitioners with third-party information reports documenting their income for and invited them to point out any discrepancies petitioners repeatedly ignored these overtures despite the many opportunities the so gave them and his commendably patient efforts to secure this information from them petitioners’ sole argument was that they could not calculate their correct_tax liabilities because a water tres- pass by local_government beginning in had destroyed their tax records for we have already found that this argument is frivolous and has been interposed primarily for delay we will not address it again we conclude that petitioners did not properly raise their underlying tax lia- bilities at their cdp hearing and thus cannot raise them here we find that the so did not abuse his discretion--quite the opposite is true--in the manner in which he conducted the proceedings on remand see sec_6330 caudle v commis- sioner tcmemo_2014_196 at finding an so did not abuse his discretion when the taxpayer was given a reasonable opportunity for a hearing but failed to avail himself of it we will accordingly uphold the supplemental notice_of_determination sustaining the proposed collection action c sanctions sec_6673 authorizes the imposition of a penalty not in excess of dollar_figure whenever it appears to this court that a taxpayer has instituted or main- tained tax_court proceedings primarily for delay or has taken a position that is frivolous or groundless in its date bench opinion the court warned petitioners against making frivolous arguments on date the court issued an order finding that petitioners’ water trespass arguments were frivolous on date in an order denying petitioners’ motion for recon- sideration the court again warned them that if they continue to assert these same frivolous arguments the court may impose sanctions under sec_6673 on date in ordering petitioners to respond to the instant motion for summary_judgment we recounted the history of their delay tactics and warned as follows petitioners are again advised that persistence with groundless and frivolous positions will result in the imposition of a penalty in an amount that may be as high as dollar_figure in their response to the summary_judgment motion petitioners have per- sisted in advancing the same frivolous arguments that they have repeatedly been warned not to make they have wasted many hours of respondent’s time and of this court’s time we will accordingly order them to pay a penalty to the united_states of dollar_figure an appropriate order and decision will be entered
